DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 21 have been considered but are moot because of the new ground of rejection.  The Examiner agrees that del Rio et al. (US 2012/0259337) does not anticipate the claimed invention.  However, the claimed invention is rendered obvious in view of del Rio et al. and Riedel et al. (US 2002/0151902).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over del Rio et al. (US 2012/0259337) in view of Riedel et al. (US 2002/0151902).
 Regarding claim 1, del Rio et al. disclose a rotatable surgical instrument (10, figure 1a, ¶26-27, ¶32), comprising: an outer tubular member (44, figure 3); an inner tubular member (48, figure 3) contained, at least in part, within the outer tubular member and configured to rotate relative to the outer tubular member (¶45-46); a distal tip (18 + 42, figure 8) coupled to and configured to rotate with the inner tubular member; and a bearing (160, figures 8-9) rotatably positioned on the distal tip (¶48, figures 8-9), wherein the channel inhibits radial and axial movement of the bearing (figure 8, ¶52 as it acts against an abutment surface/flange of the inner tubular member and the outer tubular member best seen in figure 8), with respect to the distal tip, along a major axis (A, figure 3) of the outer tubular member and inner tubular member, and wherein the bearing is configured to inhibit deflection of the distal tip from the major axis (¶52).  	However, del Rio et al. fails to expressly teach or disclose the distal tip forms a channel in which the bearing is rotatably positioned within.
Riedel et al. disclose a rotatable surgical instrument (1110, figure 18A).  The surgical instrument has a distal tip (1112) forming a channel (1116) around a portion of the distal tip (figure 18B) and a bearing (1122) rotatably positioned within the channel (“locking calls” 1124 are positioned within the channel), wherein the channel inhibits radial and axial movement of the bearing (¶128-131), and the bearing is configured to inhibit deflection of the distal tip from the major axis (considered the central longitudinal axis, figure 18A, ¶128-131).  The bearing being disposed within the channel instead of being placed on an outer surface abutting a flange of the distal tip and a flange of the outer member as taught by del Rio would predictably yield a bearing for holding the distal tip member positionally fixed radially and longitudinally while allowing rotation about the central longitudinal axis of the distal tip. 	Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the distal tip to have a channel that houses the bearing therein instead of being housed on a uniform distal surface as taught by Riedel et al. as it predictably yields a bearing for holding the distal tip member positionally fixed radially and longitudinally while allowing rotation about the central longitudinal axis of the distal tip.
Regarding claim 2, del Rio et al. in view of Riedel et al. disclose the channel has a depth less than a thickness of the bearing (figure 18A, at least the “locking balls” 1124, of Riedel) and wherein the bearing is configured to contact an inner surface of the outer tubular member (figure 18A). 

    PNG
    media_image1.png
    382
    370
    media_image1.png
    Greyscale

Regarding claim 3, del Rio et al. in view of Riedel et al. disclose the bearing is a bushing (figures 18A). 
Regarding claim 4, del Rio et al. in view of Riedel et al. disclose the bearing is a ball bearing (1124, of Riedel) comprising a bearing ball groove (1126, of Riedel) facing the distal tip and balls positioned in part within the ball groove and configured to be in contact with the portion of the distal tip (figure 18A). 
Regarding claim 5, del Rio et al. in view of Riedel et al. disclose the distal tip forms a distal tip ball groove (1116, of Riedel) and wherein the balls (1124, of Riedel) are further positioned in part in the distal tip ball groove (figure 18A, of Riedel) and in part in the bearing ball groove (figure 18A). 
Regarding claim 7, del Rio et al. in view of Riedel et al. disclose the channel (1116, of Riedel) is formed by a midsection flange (see figure below) and a collar (see figure below) of the distal tip.
Regarding claim 8, del Rio et al. in view of Riedel et al. disclose the collar is configured to admit an end of the inner tubular member and secure the distal tip to the inner tubular member (figure 18A).
Regarding claim 9, del Rio et al. in view of Riedel et al. disclose the channel (1116, of Riedel) is formed by a midsection flange (see figure below) and a proximal flange (see figure below).  	Regarding claim 21, del Rio et al. in view of Riedel et al. disclose the distal tip has a burr (18/19 of del Rio) on a distal side of the distal tip relative to the portion, and the bearing is disposed between the outer tubular member and the distal side of the portion (figure 18A of Riedel in view of del Rio). 	

 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over del Rio et al. (US 20120259337 A1) in view of Riedel et al. (US 2002/0151902) in further view of Dougherty et al. (US 20170100136 A1). 	Regarding claim 6, del Rio et al. fail to expressly teach or disclose the bearing forms an outer channel proximate the outer tubular and wherein the outer tubular member is crimped proximate the outer channel member to inhibit member and inhibit state fir the bearing is crimped to inhibit radial and axial movement of the bearing and distal tip with respect to the outer tubular member and inhibit rotation of the bearing with respect to the outer tubular member. 
Dougherty et al. disclose wherein the bearing fig. 10 (116) forms an outer channel (see fig. below) proximate the outer tubular member fig. 13 (202) and wherein the outer tubular member is crimped proximate the outer channel member [0096] inhibit radial and axial movement of the bearing and distal tip with respect to the outer tubular member and inhibit rotation of the bearing with respect to the outer tubular member [0097]. 

    PNG
    media_image2.png
    254
    642
    media_image2.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of del Rio et al. in view of Riedel et al. with those of Dougherty et al. as Dougherty et al. discloses the bushing as being secured to the tubular member “… by laser welding, crimping or other suitable mechanical attachment means” and del Rio et al. teaches a locking mechanism that is a type of mechanical attachment means. Dougherty et al. teaches that laser welding or crimping as known alternatives of a mechanical attachment means.

 	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over del Rio et al. (US 20120259337 A1) in view of Riedel et al. (US 2002/0151902) in further view of Summers (US 5,383,884 A).
Regarding claim 10, del Rio et al. in view of Riedel et al. disclose the claimed invention except for the bearing form a suction pathway in fluid communication with the distal tip and a gap between the inner tubular member and the outer tubular member, the suction pathway configured to draw particulates from the distal tip when suction is applied to the suction pathway.
Regarding claim 10, Summers discloses wherein the bearing form a suction pathway [col. 3, lines 59- 65] in fluid communication with the distal tip and a gap fig. 2 (34) between the inner tubular member fig. 2 (36) and the outer tubular member fig. 1 (14), the suction pathway configured to draw particulates from the distal tip when suction is applied to the suction pathway [col. 4, lines 5-7].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine teachings of del Rio et al. and Summers as both del Rio et al. and Summers disclose devices to cut bone material of a patient and while del Rio et al. does not mention the use of an aspiration mechanism, it would be advantageous to have such a system to remove bone material from the surgical site, allowing for better visibility. The removed material can then be disposed of or optionally collected for later use. 	Regarding claim 11, del Rio et al. and Summers disclose the rotatable surgical instrument of claim 10, further comprising a port fig. 1 (28) of Summers in fluid communication with the suction pathway fig. 2 (34) of Summers, the port configured to be coupled to a vacuum source to apply suction to the suction pathway [col. 3, lines 26-36, col. 4, lines 8-16 of Summers].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775